Fourth Court of Appeals
                                 San Antonio, Texas
                                            July 7, 2016

                                     No. 04-15-00311-CR

                                   Rafael Tellez MENDEZ,
                                           Appellant

                                                 v.

                                    The STATE of Texas,
                                          Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR9933
                       Honorable Raymond Angelini, Judge Presiding


                                        ORDER


Sitting:      Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Jason Pulliam, Justice

       The panel has considered the Appellant’s Motion for Rehearing, and the motion is DENIED.




                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court